DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment after final and request for consideration under the After Final Consideration Pilot Program 2.0 (AFCP 2.0) has been reviewed.  The request for consideration under AFCP 2.0 is improper as the claims submitted therewith do not contain a non-broadening amendment to at least one independent claim.  The claim sets filed 07 May 2021 do not have any amended claims.  As such, the filing will be treated under standard after final practice. 

 
Applicant's arguments filed 07 May 2021 have been fully considered but they are not persuasive. 
Applicant alleges:
Specifically, Mad fails to disclose the method for controlling a scene sound effect as claimed in claim 1, for example, feature A “sending a query request to the server at the network side through the communication connection, the query request comprising the type of the scene of the application, and a correspondence between a type of a scene of art application and a scene sound effect being stored in the server at the network side”, and feature B “receiving, by the electronic equipment, identification information of the scene sound effect from the served as recited in claim 1.
(1) Regarding the feature A, on Page 8 of this Office Action, the Examiner made the following comments “e.g. accessing a designated website over the internet and downloading the appropriate files, updating 
As shown in FIG. 4 of Mad as below, a collection of data (denoted by reference number 402) is stored internally to the system of multimedia controller 100 or obtained from an external source (e.g., a designated website having a library of component profiles), the data collection 402 Includes component profiles, media types and service rules, and may also include application profiles for controlling third party applications (e.g., ITunes, iChat) as part of a service (see paragraphs [0062] and [0088] of Mad).
Further, a user interacting with a component profile tool will effectively select component profiles from those available in the library of multimedia controller 100, direct the controller to download a needed profile from a designated website or other source, or possibly modify an existing profile or create an entirely new profile as desired (see paragraph [0068] of Mad). The component profile tool may also work In conjunction with an optical wand by which a user may scan a manufacturer’s bar codes located on a component chassis or possibly the component’s packaging. Once a bar code is scanned, component profile tool attempts to find a match in the component profile library or seek the appropriate profile of a designated website or other source (see paragraph [0067] of Mad).
From the above description, the profile (including the component profiles, the media types, the service rules and the application files) is acquired in the data collection from the library, or downloaded from a website or other source, or by matching the appropriate profile in a designated website or other source with a bar code scanned in Mad, but Mad is silent about defining sending a query request, for example, a query request comprising the type of a scene of an application, as recited in claim 1.
Further, the media types in Mad includes DVD, VCD, CD, data (see paragraph [0073] of Mad), which indicates the format of the media and is essentially different from a type of a scene of an application (for example, a film video playing scene or a game video playing scene) in claim 1.
Therefore, Mad neither involves a type of a scene of an application, nor defines a correspondence between a type of a scone of an application and a scene sound effect, and further gives no indication or suggestion about sending a query request comprising the type of a scene of an application, as recited in claim 1.


With this in mind, to further expand upon the elements mapped in the prior action, Mad details sending a query request to the server at the network side through the communication connection (e.g. a user directing the controller to download data 402 using 400; paras 62,66), the query request comprising the type of the scene of the application (e.g. DVD player/component/third party application profile of 402; or “needed profile,” para 66) and a correspondence between a type of a scene of art application and a scene sound effect being stored in the server at the network side (e.g. subsequently processing the “needed profile,” and then mapping the component profile into a given service for triggering some event, for example DVD player [type of the scene], DVD loaded into player causing action of turning on surround sound [scene sound effect]; para 73, which further explains the mapped service rule of para 79 in the prior rejection) .

Applicant further alleges:

As stated in paragraph [0109] of Mad, a service in which multiple controller is always on/always monitoring and automatically discovers and identifies new components is supported when they are interfaced with the controller.
It can be seen that Mad merely discloses how to identify a now component, but is silent about identification information of the scone sound effect (for example, a sound effect of a music playing application scene, a sound effect of a video playing scene), for example, receiving, by the electronic equipment, identification information of the scene sound effect from the server, as recited in claim 1.
Therefore, Mad also fails to disclose feature B as recited in claim 1.

Examiner respectfully disagrees.  As detailed above and mapped to this limitation in the prior action, data collection 402 contains various xml files directed to component profiles, service rules, and application profiles.  These files are updated as necessary by downloading the appropriate files; para 14.  Para 109 details one of these necessary updates, e.g. when a new component identified.  Para 109 then details the new services that the user may wish to activate to make use of the new component.  These services, explained prior to this limitation in the rejection, are exemplified by implementing desired effects, for example outputting the signal to the speakers; see prior reference to para 79 in the rejection of claim 1.  Further expanding upon these services, Mad details a service for triggering some event, for example DVD player [type of the scene], DVD loaded into player causing action of turning on surround sound [scene sound effect]; para 73.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654